 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcCormick Lumber Co.,Inc. and Coal,Iace,BuildingMaterial,Supply Drivers, Riggers, Heavy Haulers,Warehousemen and Helpers,Local Union No. 716,a/w International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America, Peti-tioner.Case 25-RC-5238October 10, 1973DECISION, ORDER, AND DIRECTIONposes of the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer, within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties have stipulated, and we find, that thefollowing employees of the Employer constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:By CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOPursuant to a stipulation for certification upon con-sent election, an election by secret ballot was conduct-ed in the above-entitled proceeding on February 28,1973, under the direction and supervision of the Re-gional Director for Region 25 of the National LaborRelations Board. Upon the conclusion of the election,a tally of ballots was furnished the parties in accor-dance with the Board's Rules and Regulations, Series8, as, amended.The tally of ballots shows that there were approxi-mately 23 eligible voters and that 21 ballots were cast,of which 10 were for Petitioner' 10 against the Peti-tioner, and 1 ballot was challenged. On March 5,1973, the Petitioner filed timely objections to the con-duct of the election.Inasmuch as the challenged ballot is sufficient toaffect the results of the election, the Acting RegionalDirector, in accordance with the Board's Rules andRegulations, as amended, conducted an investiaga-tion of the challenged ballot. The Acting RegionalDirector also investigated the Petitioner's objectionand, thereafter, on March 16, 1973, issued and servedon the parties his report on objections to conduct ofelection, challenged ballot and recommendations tothe Board. In his report, the Acting Regional Directorconcluded and recommended that the challenge tothe ballot of Kelly Van Arsdale be overruled and thathis ballot should be opened and counted. The ActingRegional Director also found merit in the Petitioner'sobjection and recommended that one of the "No"ballots which was otherwise blank should be voidedand that the tally of ballots should be accordinglyrevised. Thereafter, the Employer filed exceptions tothe Acting Regional Director's report.. Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-All production and maintenance employees em-ployed in the Employer's Industrial Division atits 702 North Tibbs Avenue, Indianapolis, Indi-ana, establishment, including all truck driversand group leaders;but excludingall office clericalemployees, professional employees, guards, andsupervisors as defined in the Act, and all otheremployees.5.The Board has considered the Acting RegionalDirector's report, the Employer's exceptions thereto,and the entire record in this case, and hereby adoptsthe Acting Regional Director's findings, conclusions,and recommendations with the modifications setforth below.We agree with the Acting Regional Director's find-ing that Kelly Van Arsdale was an eligible voter andhis recommendation that the challenge to VanArsdale's ballot be overruled and his vote counted.We also agree with the Acting Regional Director'sdetermination that the blank "No" ballot should nothave been counted as a valid vote by the Board agent.Such ballots are deemed void under our establishedpolicy.'Although we accept the Acting Regional Director'sdisposition of the two ballots in issue, we do not agreewith his conclusion that there is no justification forthe holding of a second election. In our opinion, theeffectswhich flow from our determination that theblank ballot is void may, in the circumstances of thiscase, require that the election be set aside and a newelection conducted. Thus, the revised tally of ballotsin the election now shows that 10 votes have been castfor, and 9 votes have been cast against, the Petitioner,with 1 yet to be tallied. If this latter vote should beagainst the Petitioner, the result would be a 10-10 tievote and our ruling on the blank ballot would be thedecisive factor in determining the outcome of the elec-tion.At the same time, we are cognizant of the factthat the evidence in this case indicates that the blank1Knapp-SherrillCompany,171NLRB 1547.206 NLRB No. 78 MCCORMICK LUMBER CO.ballot was inadvertently handed to the voter by theBoard agent and, hence, it would appear that the di-senfranchisement of the voter was through no fault ofhis own. In such circumstances, we believe it would beunjust to permit the election to stand if its outcomewould be affected by the disenfranchisement of aneligible voter.Accordingly, we shall direct that the challengedballot be opened and counted and if the Petitionerthen has a majority of the valid votes cast, and theblank ballot is not determinative, that Petitioner becertified as the bargaining representative for the em-ployees in the unit found appropriate herein. Howev-er, if the revised tally of ballots shows that thePetitioner has not received a majority of the validvotes cast, or if the blank ballot is determinative, weshall order that the election be set aside and directthat a new election be conducted.ORDER315It is hereby ordered that the Regional Director forRegion 25 shall, pursuant to the Board's Rules andRegulations, within 10 days from the date of the Or-der, open and count the ballot of Kelly Van Arsdaleand, thereafter, prepare and cause to be served on theparties a revised tally of ballots, including therein thecount of said ballot. In the event that the revised tallyof ballots shows that the Petitioner has received amajority of the valid ballots cast, the Regional Direc-tor shall issue the appropriate certification of rcpre-sentative.However, in the event the revised tally ofballots shows that the Petitioner has not received amajority of the valid ballots cast, the following shallbe applicable.IT IS FURTHER ORDERED that the election conductedherein on February 28, 1973, be, and it hereby is, setaside.[Direction of second election andExcelsiorfoot-note omitted from publication.]